Case 1-19-cr-00545-CM-1                      Document 34-2   Filed in NYSD on 12/05/2019                   Page 1 of 1



                                          UNITED STA TES DISTRICT COURT
                                         SOUTHERN DISTRICT OF NEW YORK

 UNITED STA TES OF AMERICA,

          V.                                                                         No. l 9-cr-545 (CM)

 MICHAEL CARROLL and                                                          ORDER FOR ADMISSION
 MICHAEL PAPPAGALLO,                                                             PROHACVICE

                                Defendants.


          The motion of Douglas A. Fellman for admission to practice Pro Hae Vice in the above

 captioned action is granted.

          Applicant has declared that he is a member in good standing of the bars of the District of

 Columbia, the state of Virginia, and the state of Maryland; and that his contact information is as

 follows:
                                                               i J_;d~~:si~~/i'
                                                               '
          Douglas A. Fellman                                  il
                                                             ,. D".JCUMENT
          Hogan Lovells US LLP                                .: ELECTRONICJ\LLY FILED
          Columbia Square                                           .. r   .~ JJ..                           I

                                                                                            _,f,~ 1~~ li
          555 Thirteenth Street, NW                                         , Tt ~
                                                                                     --
          Washington, DC 20004-1109
          T: (202) 637-5600
          F: (202) 637-5910

 Applicant having requested admission Pro Hae Vice to appear for all purposes as counsel for

 Brixmor Property Group, Inc. in the above entitled action;

          IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hae Vice in the

 above caption case in the United States District Court for the Southern District of New York. All

 attorneys appearing before this Court are subject to the Local Rules of this Court, including the

 Rules governing discipline of attorneys.


 Dated:
                  1jrs-{-20 2o                                     United States District/.Magi:iit1 ttte Judge


   fv   U,v t--     r.--   0   't\/\\/L,..
      de?         { -z_f   s--(t   Cf_
